Name: Commission Regulation (EC) No 1692/2004 of 30 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 1.10.2004 EN Official Journal of the European Union L 305/6 COMMISSION REGULATION (EC) No 1692/2004 of 30 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 30 September 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 35,6 999 35,6 0707 00 05 052 106,1 999 106,1 0709 90 70 052 90,0 999 90,0 0805 50 10 052 76,1 388 60,3 524 67,5 528 53,0 999 64,2 0806 10 10 052 87,3 400 163,7 624 150,8 999 133,9 0808 10 20, 0808 10 50, 0808 10 90 052 104,3 388 62,6 400 96,6 508 98,9 512 109,5 720 16,9 800 137,8 804 76,6 999 87,9 0808 20 50 052 107,0 388 75,4 528 56,2 999 79,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.